Exhibit 10.4 July 29, 2016 Rodney M. Skaufel Dear Rod: It has been a pleasure discussing with you opportunities for joining the Cobalt team, and I am pleased to follow up on those conversations.I would like to confirm our offer for employment as President, Operations reporting to me.Your starting pay will be $52,083 monthly ($625,000 annualized) and your anticipated start date is August 16, 2016 or as agreed, but this offer and start date are both contingent upon successful completion of Cobalt’s background check process, successful passage of Cobalt’s background checks themselves, and the other requirements set forth in this email.Upon acceptance, please sign, complete and return the following forms and information 1) “Fair Credit Reporting Act” Form, 2) “Fair Credit Reporting Act” Disclosure Statement 3) “Fair Credit Reporting Act” Authorization Statement 4) ADPs Consent to Conduct Background Investigation and 5) New Hire Information Form at your earliest convenience. The screenings to be conducted include Employment Verification, Education Verification, Certification/license Verification, 7 yr. Criminal Court Records and any additional screening that may be specific to your role.In the event that your start date is before all Cobalt background checks are completed, successful passage is still required to remain employed by Cobalt.In other words, if you start working for Cobalt before the background check process is completed, and thereafter you do not successfully pass the background checks, Cobalt reserves the right to immediately terminate your employment.
